 



EXHIBIT 10.2

REGEN BIOLOGICS, INC.

SERIES C CONVERTIBLE PREFERRED STOCK
PURCHASE AGREEMENT

Dated as of September 30, 2003

 



--------------------------------------------------------------------------------



 



REGEN BIOLOGICS, INC.

SERIES C CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT

     This Agreement, dated as of September 30, 2003, is entered into by and
among ReGen Biologics, Inc., a Delaware corporation (the “Company”), and the
individuals and entities listed on Exhibit A hereto (each a “Purchaser” and
collectively, the “Purchasers”).

     In consideration of the mutual promises and covenants contained in this
Agreement, the parties agree as follows:

     1. Authorization and Sale of Shares and Warrants.

       1.1 Authorization. The Company has, or before the Closing (as defined in
Section 2) will have, duly authorized the sale and issuance, pursuant to the
terms of this Agreement, of up to 5,133,451 million shares of its Series C
Convertible Preferred Stock, $0.01 par value per share (the “Series C
Preferred”), having the rights, restrictions, privileges and preferences set
forth in the Certificate of Designations, Preferences and Rights of Series C
Convertible Preferred Stock of the Company attached hereto as Exhibit B (the
“Certificate of Designations”). The Company has, or before the Closing will
have, adopted and filed the Certificate of Designations with the Secretary of
State of the State of Delaware.

       1.2 Sale of Shares and Warrants. Subject to the terms and conditions of
this Agreement, at the Closing the Company will sell and issue to each of the
Purchasers, and each of the Purchasers will purchase from the Company, (i) the
number of shares of Series C Preferred set forth opposite such Purchaser’s name
on Exhibit A for the purchase price of $0.4481 per share (the “Purchase Price”)
such number of shares to be determined by rounding down any fractional shares to
the nearest whole number; and (ii) a warrant, substantially in the form attached
hereto as Exhibit C (a “Warrant”), to purchase its pro rata portion of an
aggregate of 479,967 shares of common stock, par value $0.01 per share of the
Company (the “Common Stock”), such pro rata portion will be determined according
to such Purchaser’s percentage of participation in the Closing as defined in
Section 2 hereof. The shares of Series C Preferred sold under this Agreement are
referred to as the “Shares.” The Company’s agreement with each of the Purchasers
is a separate agreement, and the sale of Shares to each of the Purchasers is a
separate sale.

     2. The Closing. The closing (the “Closing”) of the sale and purchase of the
Shares under this Agreement shall take place at the offices of Shaw Pittman LLP,
1650 Tysons Blvd., McLean, Virginia, at such time, date and place and in such
manner, including via facsimile or electronic delivery, as are mutually
agreeable to the Company and the Purchasers, but in no

 



--------------------------------------------------------------------------------



 



event later than September 30, 2003. At the Closing, the Company shall deliver
to each of the Purchasers a certificate for the number of Shares and a Warrant
being purchased at the Closing by such Purchaser, registered in the name of such
Purchaser and a Warrant, against payment to the Company of the Purchase Price,
by wire transfer or other method acceptable to the Company. The date of the
Closing is hereinafter referred to as the “Closing Date.” The Company may sell
up to the balance of the authorized number of shares of Series C Preferred not
sold at the Closing to additional purchasers at a price not less than $0.4481
per share.

     3. Representations, Warranties and Covenants of the Company. Except as and
to the extent set forth in the Disclosure Schedule delivered to the Purchasers
concurrently herewith, the Company represents and warrants as follows:

          3.1 Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power and corporate authority to carry on its
business as it is now being conducted or is proposed to be conducted, and to own
the properties and assets that it now owns. The Company is duly qualified and
authorized to do business, and is in good standing as a foreign corporation, in
each jurisdiction where the nature of its activities and of its properties makes
such qualification necessary and where a failure to so qualify would have a
material adverse effect on the Company’s business or properties. Copies of the
Company’s original Certificate of Incorporation, as amended and restated to date
(the “Certificate of Incorporation”), and its bylaws, as amended and restated to
date (the “Bylaws”), heretofore delivered to the Purchasers, are complete and
correct copies of such instruments as presently in effect. The Company has no
subsidiaries other than those listed in Section 3.6 and does not otherwise own
or control any equity interest in any corporation or other business entity.

          3.2 Power and Authority; Enforceability.

               (a) The Company has full corporate power and authority to enter
into this Agreement to issue the Shares and Warrants hereunder and to carry out
the transactions contemplated hereby. The Company and its stockholders have, or
by the Closing will have, taken all action required by law, its Certificate of
Incorporation or its Bylaws to authorize the execution and delivery of this
Agreement, the issuance of the Shares and Warrants pursuant to the terms hereof,
and the consummation of the transactions contemplated hereby. This Agreement and
the Registration Rights Agreement, as defined in Section 5.4, have been duly
executed and delivered by the Company and, assuming the valid authorization,
execution and delivery of this Agreement by the Purchasers, are valid and
binding agreements of the Company, enforceable in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors, as well as judicial principles respecting election of
remedies or limiting the availability of specific performance, injunctive relief
and other equitable remedies.

2



--------------------------------------------------------------------------------



 



               (b) The Shares, when issued in compliance with the provisions of
this Agreement, and the shares of Common Stock issuable upon conversion of the
Series C Preferred and exercise of the Warrants (the “Underlying Shares”), when
issued upon such conversion in accordance with the terms of the Certificate of
Incorporation (i) will be validly issued, fully paid and nonassessable, and
(ii) will be free of any liens or encumbrances, other than any liens or
encumbrances created by or imposed upon the holders thereof through no action of
the Company; provided, however, that the Shares and the Underlying Shares will
be subject to restrictions on transfer under state and/or federal securities
laws. There are no rights of first refusal held by any stockholders of the
Company with respect to the issuance of the Shares. The Shares are not subject
to any preemptive rights.

          3.3 No Conflicts or Violation. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby,
will violate any provision of the Certificate of Incorporation or the Bylaws, or
violate or be in conflict with, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of or accelerate the performance required by, or cause the
acceleration of the maturity of any debt or obligation pursuant to, or result in
the creation or imposition of any security interest, lien or other encumbrance
upon any property or assets of the Company under, any agreement or commitment to
which the Company is a party or by which the Company is bound, or to which the
property of the Company is subject, which would materially adversely affect the
financial condition of the Company, or, to the best knowledge of the Company,
violate any statute or law or any judgment, decree, order, regulation or rule of
any court or governmental authority.

          3.4 Governmental Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except for the compliance with notice filing and
other requirements under federal and applicable state securities laws, which
compliance will have occurred within the appropriate time periods therefor.

          3.5 Capitalization. At the Closing, the authorized capital stock of
the Company will consist of 117,900,000 shares of Common Stock, and 60,000,000
shares of preferred stock (the “Preferred Stock”), of which 15,298,351 shares
will have been designated Series A Convertible Preferred Stock (the “Series A
Stock”), of which 15,298,351 shares are outstanding, 30,000,000 shares of which
will have been designated as the Series C Preferred, of which 17,112,702 shares
are outstanding. All currently issued and outstanding shares have been issued in
compliance with applicable state and federal securities laws. As of the Closing,
the Company has reserved for issuance, pursuant to its currently active Stock
Option Plans, 8,450,000 shares of Common Stock and has reserved for issuance
pursuant to its currently inactive Stock Option Plans 8,443,528 shares of Common
Stock. As of the Closing, there are

3



--------------------------------------------------------------------------------



 



outstanding options and warrants to purchase 12,791,540 and 7,273,554 shares of
Common Stock, respectively. Except as contemplated herein, or as set forth on
Section 3.5 of the Disclosure Schedule, (i) there are no commitments as of the
date hereof pursuant to which the Company is or may become obligated to issue
any of its capital stock, (ii) there are no preemptive or similar rights to
purchase or otherwise acquire from the Company any shares of capital stock
pursuant to any provision of law, the Certificate of Incorporation or Bylaws of
the Company, or any agreement to which the Company is a party or otherwise, and
(iii) there is no agreement, restriction or encumbrance with respect to the sale
or voting of any outstanding shares of the Company’s capital stock. Neither the
execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby will result in any antidilution adjustment for
the holders of the Company’s capital stock or for the holder of any options or
warrants to acquire shares of the Company’s capital stock.

          3.6 Subsidiaries. The Company is the sole holder of the issued and
outstanding shares of capital stock of RBio, Inc. and MetaContent, Inc. (each a
“Subsidiary” and collectively, the “Subsidiaries “), and the Company holds of
record and beneficially owns all of the capital stock of each Subsidiary free
and clear of any hypothecation, assignment, deposit arrangement, Lien,
preference, priority or other security agreement, warrant, attachment, right of
first refusal, preemptive right, conversion, put, call or other restriction on
transfer (other than restrictions imposed by federal and state securities laws),
or preferential arrangement of any kind or nature whatsoever. There are no
proxies, voting rights, stockholders agreements or other agreements or
understandings with respect to the voting or transfer of the capital stock of
the Subsidiaries. There are no commitments pursuant to which any Subsidiary is
or may become obligated to issue any of its capital stock.

          3.7 No Undisclosed Liabilities. Neither the Company nor any of its
Subsidiaries has any material liabilities or obligations of any nature (whether
absolute, accrued, contingent or otherwise) of the type that would be required
to be set forth on financial statements in accordance with GAAP, which are not
fully reflected on the financial statements which are a part of the Company’s
annual report on Form 10K/A for the year ended December 31, 2002, filed with the
commission on April 14, 2003 or the financial statements which are a part of the
quarterly report on Form 10-Q for the quarter ended June 30, 2003, filed with
the Commission on August 14, 2003 (collectively, the “Financial Statements”) and
there are no undisclosed loss contingencies (as such term is used in Statement
of Financial Accounting Standards No. 5 (“Statement No. 5”) issued by the
Financial Accounting Standards Board in March, 1975) which are not adequately
provided for in the Financial Statements as required by Statement No. 5.

          3.8 Absence of Changes. Except as set forth in Section 3.8 of the
Disclosure Schedule, since June 30, 2003, there has not been (a) any material
adverse change in the financial condition, results of operations, assets,
liabilities or business of the Company or any Subsidiary, (b) any material
increase in the liabilities or obligations of the Company or any

4



--------------------------------------------------------------------------------



 



Subsidiary of any nature whatsoever (contingent or otherwise), (c) any asset or
property of the Company or any Subsidiary made subject to a lien of any kind,
(d) any waiver of any valuable rights of the Company, or the cancellation of any
debts or claims held by the Company or any Subsidiary, (e) any payment of
dividends on, or other distributions with respect to, or any direct or indirect
redemption or acquisition of, any shares of the capital stock of the Company or
any Subsidiary, or any agreement or commitment therefor, (f) any issuance of any
stock, bonds or other securities of the Company or any Subsidiary other than
pursuant to or in connection with transactions described herein or contemplated
by this Agreement, (g) any mortgage, pledge, sale, assignment or transfer of any
tangible or intangible assets of the Company or any Subsidiary, (h) any loan by
the Company or any Subsidiary to any officer, director, employee or stockholder
of the Company or any Subsidiary, or any agreement or commitment therefor,
(i) any damage, destruction or loss (whether or not covered by insurance)
adversely affecting the assets, property or business of the Company or any
Subsidiary, (j) any extraordinary increase in the aggregate amount of salaries
or other compensation paid or payable to employees or agents of the Company or
any Subsidiary, (k) any change in the accounting methods or practices followed
by the Company or any Subsidiary or any theretofore adopted, (l) any capital
expenditure in excess of US $75,000, or (m) any commitments with respect to any
of the foregoing.

          3.9 Encumbrances. Except as set forth in Section 3.9 of the Disclosure
Schedule, the Company or its Subsidiaries own outright all the property and
assets, real, personal or mixed, tangible or intangible, reflected in the
Financial Statements, or not so reflected because not required to be reflected
but which are used or useful in the business of the Company or its Subsidiaries,
or acquired by the Company or any Subsidiary since June 30, 2003 (in each case
other than assets disposed of in the ordinary course of business since June 30,
2003), subject to no mortgages, liens, security interests, pledges, charges or
other encumbrances of any kind.

          3.10 Litigation. There is no action, suit, customer claim, proceeding
or investigation at law or in equity, or by or before any governmental
instrumentality or other agency, now pending or threatened against or affecting
the Company or any Subsidiary nor, to the best knowledge of the Company, does
there exist any basis for any such pending or threatened action, suit, customer
claim, proceeding or investigation. Neither the Company nor any of its
Subsidiaries is a party to or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or governmental agency or
instrumentality.

          3.11 No Defaults. As of the date hereof, neither the Company nor any
of its Subsidiaries is in default (a) under its Certificate of Incorporation as
currently in effect or Bylaws, (b) under any indenture, mortgage, lease,
purchase or sales order or any other contract, agreement or instrument to which
the Company or any Subsidiary is a party or by which it is bound, or any order,
writ, injunction, judgment or decree of any court or governmental agency or
instrumentality. There exists no condition, event or act which constitutes, or
which after notice or lapse of time or both would constitute, a default under
any of the foregoing.

5



--------------------------------------------------------------------------------



 



          3.12 Compliance with Laws. To the best of its knowledge, the Company
and each of its Subsidiaries is in compliance with laws, rules, ordinances,
governmental regulations and orders of all governmental authorities and/or
jurisdictions currently applicable to the conduct of its business as conducted
or proposed to be conducted and has all permits, licenses, certificates and
authorizations required for the conduct of such business.

          3.13 Title to Properties and Assets; Liens, Etc. The Company and each
of its Subsidiaries has good and marketable title to its material properties and
assets, and has good title to all its leasehold interests, in each case subject
to no mortgage, pledge, lien, lease, encumbrance or charge, other than for taxes
not yet due or payable or as set forth in the Financial Statements or the notes
thereto or in Section 3.13 of the Disclosure Schedule.

          3.14 Copyrights, Patents and Other Intangible Assets.

               (a) Except as set forth in Section 3.14 of the Disclosure
Schedule, neither the Company nor its Subsidiaries is obligated to make any
payments by way of royalties, fees or otherwise to any owner of, licensor of, or
other claimant to, any patent, trademark, proprietary process, trade name,
copyright or other intangible asset, with respect to the use thereof or in
connection with its business as currently conducted or as proposed to be
conducted or otherwise and it has not granted any licenses or manufacturing
publication or production rights with respect to its business as currently
conducted or as proposed to be conducted.

               (b) Except as set forth in Section 3.14 of the Disclosure
Schedule, the Company and each of its Subsidiaries owns or has the right to use,
free and clear of all liens, claims and restrictions, all patents, trademarks,
proprietary processes, service marks, trade names, copyrights (and licenses with
respect to the foregoing) necessary to its business as now conducted and as
proposed to be conducted. Such rights are described in Section 3.14 of the
Disclosure Schedule and may be used in the conduct of its business as now
conducted or as proposed to be conducted without, to the best of the Company’s
or applicable Subsidiary’s knowledge, infringing upon or otherwise acting
adversely to the right or claimed right of any person under or with respect to
any of the foregoing.

               (c) Each employee of the Company and its Subsidiaries has signed
a proprietary information agreement, each of which agreements will be in full
force and effect as of the Closing. Neither the Company nor any of its
Subsidiaries, after reasonable investigation, is aware that any of its employees
is or will be in violation thereof, and the Company and each of its Subsidiaries
will use its best efforts to prevent any such violation.

               (d) Neither the Company nor any of its Subsidiaries has received
any communications alleging that the Company or any Subsidiary has violated or,
by conducting its

6



--------------------------------------------------------------------------------



 



business as proposed, would violate any of the patents, trademarks, service
marks, trade names, copyrights or trade secrets or other proprietary rights of
any other person or entity, nor is the Company or any Subsidiary aware of any
third party violation of any of the Company’s patents, trademarks, service
marks, trade names, copyrights or trade secrets or other proprietary rights.
Except as set forth in Section 3.14 of the Disclosure Schedule, neither the
Company nor any of its Subsidiaries is aware that any of its employees (or any
person whom the Company or any Subsidiary presently intends to hire) is
obligated under any contract (including licenses, covenants or commitments of
any nature) or agreement, or subject to any judgment, decree or order of any
court or administrative agency, that would conflict with his obligation to use
such employee’s best efforts to promote the interests of the Company or any
Subsidiary.

               (e) Except as set forth in Section 3.14 of the Disclosure
Schedule, neither the carrying on of the Company’s business or any Subsidiary’s
business by the employees of the Company or any Subsidiary (or persons whom the
Company presently intends to hire), nor the conduct of the Company’s or any
Subsidiary’s business as currently conducted or as proposed to be conducted,
will, to the Company’s or any Subsidiary’s knowledge, conflict with or result in
a breach of the terms, conditions or provisions of, or constitute a default
under, any contract, covenant or instrument under which any of such persons is
now obligated. Except as set forth in Section 3.14 of the Disclosure Schedule,
neither the Company nor any of its Subsidiaries believe it is or will be
necessary to utilize any inventions of any of its employees (or persons it
currently intends to hire) made or owned prior to their employment by the
Company or any Subsidiary or that it is or will be necessary to utilize any
other assets or rights of any of its employees (or persons it currently intends
to hire) made or owned prior to their employment with the Company or any
Subsidiary in violation of any limitations or restrictions to which any such
person is a party or to which any of such assets or rights may be subject.

          3.15 Material Agreements. Except as set forth in Section 3.15 of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries is a party
to any written or oral contract not made in the ordinary course of business and,
whether or not made in the ordinary course of business, neither the Company nor
any of its Subsidiaries is a party to any written or oral (a) contract with any
labor union; (b) contract for the future purchase of fixed assets or for the
future purchase of materials, supplies or equipment in excess of US $75,000 per
year; (c) contract for the employment of any officer, individual employee or
other person on a full-time basis (other than an at-will employment contract) or
any contract with any person on a consulting basis; (d) bonus, pension,
profit-sharing, retirement, stock purchase, stock option, hospitalization,
medical insurance or similar plan, contract or understanding in effect with
respect to employees or any of them or the employees of others; (e) agreement or
indenture relating to the borrowing of money or to the mortgaging, pledging or
otherwise placing a lien on any assets of the Company or any of its
Subsidiaries; (f) guaranty by the Company or any of its Subsidiaries of any
obligation for borrowed money or otherwise; (g) lease or agreement under which
the Company or any of its Subsidiaries is lessee of or holds or operates any
property, real

7



--------------------------------------------------------------------------------



 



or personal, owned by any other party; (h) lease or agreement under which the
Company or any of its Subsidiaries is lessor of or permits any third party to
hold or operate any property, real or personal, owned or controlled by the
Company or any of its Subsidiaries; (i) agreement or other commitment for
capital expenditures; (j) contract, agreement or commitment under which the
Company or any of its Subsidiaries is obligated to pay any brokers fees,
finder’s fees or any such similar fees to any third party; (k) contract,
agreement or commitment under which the Company or any of its Subsidiaries has
issued, or may become obligated to issue any shares of capital stock of the
Company or any of its Subsidiaries , or any warrants, options, convertible
securities or other commitments pursuant to which the Company or any of its
Subsidiaries is or may become obligated to issue any of its securities except as
are referred to in this Agreement; or (1) any other contract, agreement,
arrangement or understanding which is material to the business of the Company or
any of its Subsidiaries or which is material to, and which a prudent investor
would need to review in order to make, an informed investment decision with
respect to the purchase of the Shares hereunder.

          3.16 Registration Rights; Co-Sale Rights. Except as set forth in the
Section 3.16 of the Disclosure Schedule, neither the Company nor any of its
Subsidiaries is under any contractual obligation to register for sale under the
Securities Act of 1933, as amended (the “Act”), any of its presently outstanding
securities or any of its securities which may hereafter be issued. Assuming the
accuracy of the Purchasers’ representations to the Company, no registration of
the Series C Preferred Stock issued and sold pursuant to this Agreement will be
required. Except as set forth in Section 3.16 of the Disclosure Schedule, and
except as limited by state and Federal law, there are no obligations,
contractual arrangements or other understandings with respect to the
alienability or voting of the Company’s or any of its Subsidiaries’ Common Stock
or Preferred Stock.

          3.17 Brokers or Finders; Other Offers. Except for fees payable to
Harris Nesbitt Gerard, Inc. and Vail Securities Investment, Inc., neither the
Company nor any of its Subsidiaries has incurred, or will incur, directly or
indirectly, as a result of any action taken by the Company or any of its
Subsidiaries, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with the offering of the
Series C Preferred.

          3.18 Tax Returns and Payments. The Company and each of its
Subsidiaries have accurately prepared and timely filed all tax returns (federal,
state and local) required to be filed by it. All taxes shown to be due and
payable on said returns, any assessments, fees or charges and all other taxes
due and payable by the Company or any Subsidiary on or before the date hereof
have been paid prior to the Company or any of its Subsidiaries becoming
delinquent. No deficiency assessment or proposed adjustment of the Company’s or
any of it Subsidiaries’ federal, state or local taxes is pending, and neither
the Company nor any of its Subsidiaries has knowledge of any proposed liability
for any tax to be imposed upon it, its properties or assets for which it does
not have an adequate reserve reflected in the Financial Statements. To the best
of

8



--------------------------------------------------------------------------------



 



the Company’s or any of its Subsidiaries knowledge, none of the federal or state
income tax returns or state franchise tax returns of the Company or any
Subsidiary has ever been audited by federal or state tax officials,
respectively.

          3.19 Insurance. The Company and each of its Subsidiaries maintains
insurance coverage reasonably adequate for the operation of its business (taking
into account the cost and availability of such insurance).

          3.20 Environmental and Safety Laws. To the best of its knowledge,
neither the Company nor any of its Subsidiaries is in violation of any
applicable statute, law or regulation relating to the environment or
occupational health and safety, and to the best of its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation.

          3.21 Commission Documents.

               (a) The Company has filed all required reports, schedules, forms,
statements and other documents (including exhibits and all other information
incorporated therein) with the Commission since December 31, 2002 (the “Company
SEC Documents”). As of their respective dates, the Company SEC Documents
complied in all material respects with the requirements of the Act or the
Securities Exchange Act of 1934, as amended and the Regulations (as defined in
Section 4.4), as the case may be, and none of the Company SEC Documents when
filed (unless amended or superseded by a Company Filed SEC Document filed prior
to the date hereof, then on the date of such later filing) contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Except to the
extent that information contained in a Company SEC Document has been revised or
superseded in a subsequently filed Company SEC Document, none of the Company SEC
Documents contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

          (b) The Financial Statements of the Company included in the Company
SEC Documents complied as to form, as of their respective dates of filing with
the Commission, in all material respects with applicable accounting requirements
and the published rules and regulations of the Commission with respect thereto
(the “Accounting Rules”), have been prepared in accordance with GAAP (except, in
the case of unaudited statements, as permitted by Form 10-Q of the Commission)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present, in all material respects,
the consolidated financial position of the Company and its consolidated
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended

9



--------------------------------------------------------------------------------



 



(subject, in the case of unaudited statements, to normal recurring non-material
year-end audit adjustments).

          3.22 Full Disclosure. This Agreement, the representations and
warranties by the Company contained herein, the Disclosure Schedule and the
Exhibits hereto, and all certificates expressly required to be delivered or to
be furnished to the Purchasers pursuant to this Agreement, when read together,
do not contain any untrue statement of material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein not
misleading.

     4. Representations, Warranties and Covenants of the Purchasers. Each
Purchaser severally represents, warrants and agrees as follows:

          4.1 Information. Each Purchaser represents that it has had an
opportunity to ask questions of the principal officers of the Company and to
obtain any additional information necessary to permit an informed evaluation of
the benefits and risks associated with the investment made hereby. Each
Purchaser has made its own independent investigation of the Company and is aware
of the Company’s proposed business and financial condition. The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 3 herein or the right of the Purchasers to rely thereon.

          4.2 Accredited Investors. Each Purchaser represents that it is an
accredited investor within the meaning of the Act and Regulation D thereunder,
or by reason of its business or financial experience, or the business or
financial experience of its professional advisor, it has the capacity to protect
its own interests in connection with this transaction.

          4.3 Experience. Each Purchaser represents that it has had sufficient
experience in business, financial and investment matters to evaluate the merits
and risks involved in the investment made hereby and further represents that it
is able to bear the economic risk of such investment for an indefinite period of
time or to lose the entire investment made hereby, and has the capacity to
protect its own interests in connection with the transactions contemplated
herein.

          4.4 Investment Intent. Each Purchaser represents that it is acquiring
the Shares for its own account and not with a view to any sale or distribution
thereof within the meaning of the Act, and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) thereunder as amended from
time to time (the “Regulations”), except to the extent permitted by the Act and
the Regulations. Each Purchaser agrees that it will make no sale, offer to sell
or transfer of any Shares in violation of the Act, the Regulations or any other
federal or state securities law, and each Purchaser understands that
certificates representing the same will bear a legend to such effect.

10



--------------------------------------------------------------------------------



 



          4.5 Restriction on Transfer. Each Purchaser understands that none of
the Shares nor the offer and sale thereof, has been registered under the Act or
the securities laws of any state and there is at the date hereof no public
market for such securities. Each Purchaser further understands and agrees that
none of the Shares may be sold, offered for sale or transferred in any manner
for an indefinite period of time unless and until (a) a registration statement
with respect thereto is in effect under the Act and applicable state laws, or
(b) it has been established to the reasonable satisfaction of the Company and
its counsel that the proposed transaction is exempt from registration under the
Act and applicable state laws or that registration under the Act and applicable
state laws is not required.

          4.6 Binding Effect, etc. Each Purchaser represents that (a) such
Purchaser has full power and authority to purchase such Shares, (b) such
Purchaser’s agreement to purchase the Shares constitutes a valid and binding
agreement enforceable in accordance with its terms, and (c) the purchase of the
Shares as contemplated hereby will not conflict with or otherwise violate any
charter documents or any other obligations of such Purchaser.

     5. Conditions to the Obligations of the Purchasers. The obligation of each
of the Purchasers under Section 1.2 of this Agreement is subject to the
fulfillment, or the waiver by such Purchaser, of each of the following
conditions on or before the Closing:

          5.1 Accuracy of Representations and Warranties. Each representation
and warranty contained in Section 3 shall be true on and as of the Closing Date
with the same effect as though such representation and warranty had been made on
and as of that date.

          5.2 Performance. The Company shall have performed and complied with
all agreements and conditions contained in this Agreement required to be
performed or complied with by the Company prior to or at the Closing.

          5.3 Certificates and Documents. The Company shall have delivered to
the Purchasers:

               (a) The Certificate of Incorporation of the Company, as amended
and restated and in effect as of the Closing Date (including Certificates of
Designations), certified by the Secretary of State of the State of Delaware;

               (b) The Bylaws of the Company, as amended and restated and in
effect as of the Closing Date, certified by its Secretary as of the Closing
Date; and

               (c) Resolutions of the Board of Directors of the Company,
authorizing and approving all matters in connection with this Agreement and the
transactions contemplated hereby, certified by the Secretary of the Company as
of the Closing Date.

11



--------------------------------------------------------------------------------



 



          5.4 Registration Rights Agreement. The Company shall have entered into
an Amended and Restated Registration Rights Agreement (each a “Registration
Rights Agreement” and collectively, the “Registration Rights Agreements”) with
each Purchaser substantially in the form attached hereto as Exhibit D.

          5.6 Compliance Certificates. The Company shall have delivered to the
Purchasers a certificate, executed by the President of the Company, dated the
Closing Date, certifying to the fulfillment of the conditions specified in
paragraphs 5.1, 5.2 and 5.3 of this Agreement.

          5.7 Other Matters. All corporate and other proceedings in connection
with the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Purchasers and their counsel, and the Purchasers and
their counsel shall have received all such counterpart originals or certified or
other copies of such documents as they may reasonably request.

     6. Condition to the Obligations of the Company. The obligations of the
Company under Section 1.2 of this Agreement are subject to the fulfillment, or
the waiver by the Company, of the following condition on or before the Closing:

          6.1 Accuracy of Representations and Warranties. The representations
and warranties of the Purchasers contained in Section 4 shall be true on and as
of the Closing Date with the same effect as though such representations and
warranties had been made on and as of that date.

     7. Transfer of Shares.

          7.1 Restricted Shares. “Restricted Shares” means (i) the Shares,
(ii) the shares of Common Stock issued or issuable upon conversion or exercise
of the Shares or the Warrants, (iii) any shares of capital stock of the Company
acquired by the Purchasers pursuant to any other agreement or instrument, and
(iv) any other shares of capital stock of the Company issued in respect of such
shares (as a result of stock splits, stock dividends, reclassifications,
recapitalizations, or similar events).

          7.2 Requirements for Transfer.

               (a) Restricted Shares shall not be sold or transferred unless
either (i) they first shall have been registered under the Act, or (ii) the
Company first shall have been furnished with an opinion of legal counsel,
reasonably satisfactory to the Company, to the effect that such sale or transfer
is exempt from the registration requirements of the Act.

12



--------------------------------------------------------------------------------



 



               (b) Notwithstanding the foregoing, no registration or opinion of
counsel shall be required for (i) a transfer by a Purchaser which is a
corporation to a wholly owned subsidiary of such corporation, a transfer by a
Purchaser which is a partnership to a partner of such partnership or a retired
partner of such partnership who retires after the date hereof, or to the estate
of any such partner or retired partner, or a transfer by a Purchaser which is a
limited liability company to (a) a member or officer of such limited liability
company, (b) a retired member who resigns after the date hereof or to the estate
of any such member or (c) a retired member; provided that the transferee in each
case agrees in writing to be subject to the terms of this Section 7 to the same
extent as if it were the original Purchaser hereunder, or (ii) a transfer made
in accordance with Rule 144 under the Act.

          7.3 Legend. Each certificate representing Restricted Shares shall bear
a legend substantially in the following form:



   “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL SUCH SHARES ARE
REGISTERED UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
IS OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.”  

The foregoing legend shall be removed from the certificates representing any
Restricted Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144(k) under the Act.

     8. Miscellaneous.

          8.1 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. This Agreement, and the rights and obligations of each
Purchaser hereunder, may be assigned by such Purchaser to any person or entity
to which Shares are transferred by such Purchaser, and such transferee shall be
deemed a “Purchaser” for purposes of this Agreement; provided that the
transferee provides written notice of such assignment to the Company. The
Company may not assign its rights under this Agreement.

          8.2 Confidentiality. Each Purchaser agrees that he, she or it will
keep confidential and will not disclose, divulge or use for any purpose other
than to monitor his, her or its investment in the Company any confidential,
proprietary or secret information which such Purchaser may obtain from the
Company pursuant to financial statements, reports and other

13



--------------------------------------------------------------------------------



 



materials submitted by the Company to such Purchaser pursuant to this Agreement
or otherwise (“Confidential Information”), unless such Confidential Information
is known, or until such Confidential Information becomes known, to the public
(other than as a result of a breach of this Section 8.2 by such Purchaser);
provided, however, that a Purchaser may disclose Confidential Information (i) to
such Purchaser’s attorneys, accountants, consultants and other professionals to
the extent necessary to obtain their services in connection with monitoring its
investment in the Company, (ii) to any prospective purchaser of any Shares from
such Purchaser, provided that such prospective purchaser agrees in writing to be
bound by the provisions of this Section 8.2, (iii) to any affiliate of such
Purchaser or to a partner, stockholder or subsidiary of such Purchaser, provided
that such affiliate agrees in writing to be bound by the provisions of this
Section 8.2, or (iv) as may otherwise be required by law, provided that the
Purchaser takes reasonable steps to minimize the extent of any such required
disclosure. Notwithstanding any other provisions of this Section 8.2, a
Purchaser shall be free to use the Residuals (as defined below) of any
Confidential Information for any purpose, subject only to any patents or
copyrights of the Company in such Confidential Information. The term “Residuals”
shall mean any information in non-tangible form which is retained in the memory
of a Purchaser or any partner, officer, employee or representative of a
Purchaser.

          8.3 Survival of Representations and Warranties. All agreements,
representations and warranties contained herein shall survive the execution and
delivery of this Agreement and the Closing of the transactions contemplated
hereby until thirty (30) days following the date on which the Form 10-K for
ReGen Biologics for the fiscal year ended December 31, 2003 shall have been
filed with the Commission; provided, however, that the representation and
warranties of Section 3.2 of this Agreement shall survive indefinitely.

          8.4 Expenses. The Company shall pay, at the Closing, the reasonable
fees, up to a maximum of US $ 25,000 including fees, expenses and disbursements,
related to the representation of the Purchasers, such representatives to be
designated by the Purchasers, in connection with the preparation of this
Agreement and the other agreements contemplated hereby and thereby and the
closing of the transactions contemplated hereby and thereby.

          8.5 Brokers. Each Purchaser represents and warrants to the other
parties hereto that he, she or it has not retained a finder or broker in
connection with the transactions contemplated by this Agreement, and the Company
and each of the Purchasers agrees that such party will indemnify and save the
other parties harmless from and against any and all claims, liabilities or
obligations with respect to brokerage or finders’ fees or commissions, or
consulting fees in connection with the transactions contemplated by this
Agreement asserted by any person on the basis of any statement or representation
alleged to have been made by such indemnifying party.

14



--------------------------------------------------------------------------------



 



          8.6 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

          8.7 Specific Performance. In addition to any and all other remedies
that may be available at law in the event of any breach of this Agreement, each
Purchaser shall be entitled to specific performance of the agreements and
obligations of the Company hereunder and to such other injunctive or other
equitable relief as may be granted by a court of competent jurisdiction.

          8.8 Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware (without reference
to the conflicts of law provisions thereof).

          8.9 Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered (i) two
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (ii) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient as set forth below:



  If to the Company, at:



  509 Commerce Street, East Wing
Franklin Lakes, NJ 07417
Facsimile: (201) 651-5141
Attention: Gerald E. Bisbee, Jr., Ph.D,

          or at such other address or addresses as may have been furnished in
writing by the Company to the Purchasers;

     If to a Purchaser, at the address set forth on Exhibit A for such
Purchaser, or at such other address or addresses as may have been furnished to
the Company in writing by such Purchaser.

     Any party may give any notice, request, consent or other communication
under this Agreement using any other means (including, without limitation,
personal delivery, messenger service, telecopy, first class mail or electronic
mail), but no such notice, request, consent or other communication shall be
deemed to have been duly given unless and until it is actually received by the
party for whom it is intended. Any party may change the address to which
notices, requests, consents or other communications hereunder are to be
delivered by giving the other parties notice in the manner set forth in this
Section.

          8.10 Complete Agreement. This Agreement (including its Exhibits and
the Disclosure Schedule delivered in accordance herewith) constitutes the entire
agreement and

15



--------------------------------------------------------------------------------



 



understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter.

          8.11 Amendments and Waivers. Except as otherwise expressly set forth
in this Agreement, any term of this Agreement may be amended or terminated and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), with the
written consent of the Company and the holders of at least 50% of the shares of
Common Stock issued or issuable upon conversion of the Shares. Notwithstanding
the foregoing, this Agreement may be amended with the consent of the holders of
less than all of the shares of Common Stock issued or issuable upon conversion
of the Shares only in a manner which applies to all such holders in the same
fashion and any amendment, termination or waiver effected in accordance with
this Section 8.11 shall be binding upon each holder of any Shares (including
shares of Common Stock into which such Shares have been converted) even if they
do not execute such consent, each future holder of all such securities and the
Company. No waivers of or exceptions to any term, condition or provision of this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such term, condition or provision.

          8.12 Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.

          8.13 Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which shall constitute one and the same document. This
Agreement may be executed by facsimile signatures.

          8.14 Section Headings. The section headings are for the convenience of
the parties only and in no way alter, modify, amend, limit, or restrict the
contractual obligations of the parties.

[Signature Page to Follow]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



   ReGen Biologics, Inc.



   By:

Name:
Title:
_______________________________
Gerald E. Bisbee, Jr., Ph.D.
President, Chief Executive Officer and Chairman



  PURCHASERS:



  If Individual:



  Print Name:      

--------------------------------------------------------------------------------

        Signature:      

--------------------------------------------------------------------------------

     

  Contact Information:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

  Dollar Amount Purchased:    

--------------------------------------------------------------------------------

   

   If Corporation, Partnership, Limited Liability Company or Other Entity:

        Print Name of Entity:

   

--------------------------------------------------------------------------------

         Signature By:    

--------------------------------------------------------------------------------

      Contact Information:    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

        Dollar Amount Purchased:    

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Purchasers

                 
Name
  Number of Shares of   Dollar Amount     Series C Preferred   Purchased        
     
       
     
       
     
       
     
       
     


 



--------------------------------------------------------------------------------



 



EXHIBIT B

Certificate of Designations

 



--------------------------------------------------------------------------------



 



EXHIBIT C

Warrant

 



--------------------------------------------------------------------------------



 



EXHIBIT D

Registration Rights Agreement

Document #: 1252864 v.1

 